DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 25, 2022 has been entered. Claims 7-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi (JP2009039264; cited by applicant) in view of Wang (US11029287; cited in previous office action).
	Regarding claim 7, Hiroyoshi discloses a component concentration measurement device comprising (Paragraph [0007], “the present invention relates to a non-invasive biological information measuring apparatus for measuring a blood glucose level”): 
a light source that emits beam light having a wavelength that is absorbed by glucose (Paragraph [0007], “a non-invasive biological information measuring apparatus for measuring a blood glucose level by detecting, on a surface of a living body, a photoacoustic wave signal which is emitted by a specific substance in a living body absorbed by light irradiated on a surface of a living body…at least one light source for irradiating the body surface with the pulse light by the irradiation control signal” & Paragraph [0126], “it may be any substance that absorbs energy in the wavelength region of the pulsed light 201 to be irradiated and generates photoacoustic waves, and may be applied to, for example, glucose contained in the tissue fluid from the surface of the living body 30 to the blood vessel 31 and hemoglobin in the blood vessel 31”); 
a light application controller that controls multiple applications of the beam light to a site of measurement (Paragraph [0007], “A control means for outputting an irradiation control signal for controlling the irradiation of pulse light which is repeated at least 1 times or more for estimation of the blood glucose level”); 
a detector that detects a plurality of photoacoustic signals that are generated at the site of measurement due to the multiple applications of the beam light by the light application controller (Paragraph [0007], “A photoacoustic detection means for detecting the pulse light emitted from the light source or reflected pulse light reflected by the living body and the photoacoustic wave signal generated by the specific substance in the living body by a detector of at least 1 channels and outputting a detection signal sampled at a predetermined frequency”),
a processor that averages the plurality of photoacoustic signals detected by the detector (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”). 
	Hiroyoshi does not disclose wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement.
	However, Wang discloses wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement(Figs. 1, 3-9, shows multiple signals generated at different locations & “focuses 1206 the second light beams on respective locations in object of interest 111”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Wang by adding wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement. The advantage is to be able to scan multiple areas of the body to get a more accurate measurement.

	Regarding claim 11, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 7.
	Hiroyoshi further discloses wherein the light application controller controls the multiple applications of the beam light by causing the beam light to be applied at different times (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)”).  

	Regarding claim 12, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 7.
	Hiroyoshi further discloses wherein: the detector detects each of the plurality of photoacoustic signals individually (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)” & Since the measurements are collected with a measurement interval of 0.1 seconds, they would have to be detected by the detector individually); and 
the processor determines an average of the plurality of photoacoustic signals individually detected by the detector(Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).  

	Regarding claim 13, Hiroyoshi discloses a method comprising: emitting beam light having a wavelength that is absorbed by glucose (Paragraph [0007], “a non-invasive biological information measuring apparatus for measuring a blood glucose level by detecting, on a surface of a living body, a photoacoustic wave signal which is emitted by a specific substance in a living body absorbed by light irradiated on a surface of a living body…at least one light source for irradiating the body surface with the pulse light by the irradiation control signal” & Paragraph [0126], “it may be any substance that absorbs energy in the wavelength region of the pulsed light 201 to be irradiated and generates photoacoustic waves, and may be applied to, for example, glucose contained in the tissue fluid from the surface of the living body 30 to the blood vessel 31 and hemoglobin in the blood vessel 31”); 
applying multiple applications of the beam light to a site of measurement (Paragraph [0007], “A control means for outputting an irradiation control signal for controlling the irradiation of pulse light which is repeated at least 1 times or more for estimation of the blood glucose level”); 
detecting a plurality of photoacoustic signals that are generated at the site of measurement due to the multiple applications of the beam light (Paragraph [0007], “A photoacoustic detection means for detecting the pulse light emitted from the light source or reflected pulse light reflected by the living body and the photoacoustic wave signal generated by the specific substance in the living body by a detector of at least 1 channels and outputting a detection signal sampled at a predetermined frequency”) ; and 
averaging the plurality of photoacoustic signals (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).  
Hiroyoshi does not disclose wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement.
	However, Wang discloses wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement (Figs. 1, 3-9, shows multiple signals generated at different locations & “focuses 1206 the second light beams on respective locations in object of interest 111”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Wang by adding wherein each of the plurality of photoacoustic signals is generated at an individually different location in the site of measurement. The advantage is to be able to scan multiple areas of the body to get a more accurate measurement.

	Regarding claim 17, the combination of Hiroyoshi and Wang discloses the method according to claim 13.
	Hiroyoshi further discloses wherein applying the multiple applications of the beam light comprises applying the beam light at different times (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)”).  

	Regarding claim 18, the combination of Hiroyoshi and Wang discloses the method according to claim 13.
	Hiroyoshi further discloses wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals individually with a single detector (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)” & Since the measurements are collected with a measurement interval of 0.1 seconds, they would have to be detected by the detector individually” & Hiroyoshi discloses a single detector, “a detector”).  

Claims 8-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi and Wang as applied to claim 7 and 13 above, and further in view of Fukui (US20170325693; cited in previous office action).
	Regarding claim 8, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 7.
	The combination of Hiroyoshi and Wang does not disclose wherein the light application controller controls the multiple applications of the beam light by causing each of the multiple applications of the beam light to be applied at an individually different location on the site of measurement.
	However, Fukui discloses wherein the light application controller controls the multiple applications of the beam light by causing each of the multiple applications of the beam light to be applied at an individually different location on the site of measurement(Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding wherein the light application controller controls the multiple applications of the beam light by causing each of the multiple applications of the beam light to be applied at an individually different location on the site of measurement. The advantage of having the controller is so the system can take multiple measurements that can be averaged to get a more reliable measurement.

	Regarding claim 9, the combination of Hiroyoshi, Wang, and Fukui discloses the component concentration measurement device according to claim 8.
	Hiroyoshi further discloses the detector averages the plurality of photoacoustic signals by detecting each of the plurality of photoacoustic signals in the detection region (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).
	Fukui further discloses each individually different location where the beam light is applied on the site of measurement is within a detection region of the detector (Paragraph [0061], “The acoustic wave probe may be a one-dimensional or two-dimensional array of a plurality of acoustic wave detection elements (acoustic wave detectors)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding each individually different location where the beam light is applied on the site of measurement is within a detection region of the detector. The advantage of having the locations within the detection region is so the detector can detect the measurements.

	Regarding claim 10, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 7.
	The combination of Hiroyoshi and Wang does not disclose wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source.
	However, Fukui discloses wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source  (Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source. The advantage of having the controller is so the system can take multiple measurements that can be averaged to get a more reliable measurement. 

	Regarding claim 14, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 13.
	The combination of Hiroyoshi and Wang does not disclose wherein applying the multiple applications of the beam light comprises applying each of the multiple applications of the beam light at an  individually different location on the site of measurement.
	However, Fukui discloses wherein applying the multiple applications of the beam light comprises applying each of the multiple applications of the beam light at an  individually different location on the site of measurement (Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding wherein applying the multiple applications of the beam light comprises applying each of the multiple applications of the beam light at an  individually different location on the site of measurement. The advantage of having the controller is so the system can take multiple measurements that can be averaged to get a more reliable measurement.


	Regarding claim 15, the combination of Hiroyoshi, Wang, and Fukui discloses the component concentration measurement device according to claim 14.
	Hiroyoshi further discloses averaging the plurality of photoacoustic signals and detecting the plurality of photoacoustic signals comprises using the detector (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).
	Fukui further discloses each individually different location where the beam light is applied on the site of measurement is within a detection region of a detector (Paragraph [0061], “The acoustic wave probe may be a one-dimensional or two-dimensional array of a plurality of acoustic wave detection elements (acoustic wave detectors)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding each individually different location where the beam light is applied on the site of measurement is within a detection region of a detector. The advantage of having the locations within the detection region is so the detector can detect the measurements.

	Regarding claim 16, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 13.
	The combination of Hiroyoshi and Wang does not disclose wherein applying the multiple applications of the beam light comprises applying the beam light at a plurality of different locations on the site of measurement by scanning the beam light.
	However, Fukui discloses wherein applying the multiple applications of the beam light comprises applying the beam light at a plurality of different locations on the site of measurement by scanning the beam light (Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding wherein applying the multiple applications of the beam light comprises applying the beam light at a plurality of different locations on the site of measurement by scanning the beam light. The advantage of having the controller is so the system can take multiple measurements that can be averaged to get a more reliable measurement.

	Regarding claim 20, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 13.
	The combination of Hiroyoshi and Wang does not disclose wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals simultaneously.
	However, Fukui discloses wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals simultaneously (Paragraph [0061], “The acoustic wave probe may be a one-dimensional or two-dimensional array of a plurality of acoustic wave detection elements (acoustic wave detectors). Through reception of acoustic wave simultaneously at a plurality of positions, it becomes possible to shorten the measurement time and to reduce the influence of for instance object vibration”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Fukui by adding wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals simultaneously. The advantage of detecting the signals simultaneously as discussed by Fukui is “Through reception of acoustic wave simultaneously at a plurality of positions, it becomes possible to shorten the measurement time and to reduce the influence of for instance object vibration”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi and Wang as applied to claim 13 above, and further in view of Jones (US20220071559).
	Regarding claim 19, the combination of Hiroyoshi and Wang discloses the component concentration measurement device according to claim 13.
	The combination of Hiroyoshi and Wang does not disclose wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals with an individually different detector.
	However, Jones discloses wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals with an individually different detector (Paragraph [0804], “the diffracted light can be detected using any appropriate light detector(s). Examples of light detectors include photodetectors, such as, for example, position sensitive photodiodes, photomultiplier tubes (PMTs), photodiodes (PDs), avalanche photodiodes (APDs), charged-coupled device (CCD) arrays, and CMOS detectors. In some embodiments, the diffracted light is detected via one or more individual photodiodes”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Wang to incorporate the teachings of Jones by adding wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals with an individually different detector. The advantage of detecting the signals with different detectors is to prevent interference between the signals.

Response to Arguments
	Applicant's arguments filed 8/25/2022 have been fully considered. 
Applicant argues on page 5 that, as amended, claim 9 should not be rejected under 112(b). Examiner agrees and the rejection has been withdrawn.
Applicant argues on pages 5-6 that, as amended, claims 7 and 13 should not be rejected under 102(a)(1). Examiner agrees and the 102 rejection has been withdrawn. However, as discussed above, claims 7 and 13 have been rejected under 103 over Hiroyoshi in view of Wang. Wang discloses emitting light onto multiple locations on the object of interest. Thus, claims 7 and 13 (and their dependent claims) remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791